DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horgan (US 2016/0044997 A1).
Re: Claim 1, Horgan discloses the claimed invention including a wristband-container combination, comprising a wristband (210), a cavity (220) embedded in the wristband, a port (123) fluidly coupled to the cavity (Fig. 10, port and plug of this embodiment is found in the embodiments of figs. 14-16) , and a push indentation disposed on an external surface of the cavity (Depicted in Fig. 15 is push indent at 220).
Re: Claim 2, Horgan discloses the claimed invention including the port is a tubular protrusion from the external surface of the cavity (Fig. 15 depicts tubular protrusion).
Re: Claim 3, Horgan discloses the claimed invention including a plug dimensioned to be received in the tubular protrusion (Fig. 16 depicts plug dimensioned to be placed in the tubular protrusion).
Re: Claim 4, Horgan discloses the claimed invention including a grip flange extending radially from a distal end of the plug (Fig. 12A, and 15 depicts flange on plug inherently able to be gripped).
Re: Claim 6, Horgan discloses the claimed invention including the cavity is dimensioned to provide a volume between 0.25 to 0.50 fluid ounces (Para. 66, .25-ounce volume).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 2016/0044997 A1) as applied to claim 2 above, and further in view of Levit (US Patent No. 5,669,529).
Re: Claim 5, Horgan discloses the claimed invention except for a plug attachment. However, Levit teaches a plug attachment (24) interconnecting the wristband (12) and the plug (22) (Figs. 1-2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a grip attachment as taught by Levit, since Levit states in column 1, lines 48-50 that such a modification keeps the plug tethered to the wrist band such that its not easily lost during removal for refilling and maintenance.
Re: Claim 7, the rejections from claims 1-6 above cover the limitations recited in this claim
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singer, Properzi, Powers, DiTomasso, White, Abreu-Marston, Harrigan, Kriss, and Anderson are cited disclosing wrist mounted containers with plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754